965 So.2d 1274 (2007)
Ismenia ACUNA a/k/a Niurka Batista, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2714.
District Court of Appeal of Florida, Third District.
October 10, 2007.
Ismenia Acuna a/k/a Niurka Batista, in proper person.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and GREEN and SHEPHERD, JJ.
PER CURIAM.

CONFESSION OF ERROR
Based on the State's proper confession of error, we reverse the trial court's order denying defendant's Florida Rule of Criminal Procedure 3.800(a) motion on ground one. On remand, the trial court shall consider Defendant's first point that she was sentenced in error as both a habitual felony offender and a violent career criminal. See Clines v. State, 912 So.2d 550 (Fla. 2005); Mesa v. State, 934 So.2d 523 (Fla. 3d DCA 2005).
We affirm the order denying relief as to the second point.
Affirmed in part; reversed in part.